             Case 2:19-cr-00084-MWF Document 29 Filed 06/17/19 Page 1 of 1 Page ID #:115
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - SENTENCING AND JUDGMENT

                                             (    Amended                                                 )


 Case No.          CR 19-00084-MWF                                                                       Date        June 17, 2019

 Present: The Honorable    MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE
       Rita Sanchez/Susan Tovar                    Amy Diaz                                                       Catherine S. Ahn
              Deputy Clerk                  Court Reporter/Recorder                                             Assistant U.S. Attorney

              Defendant               Custody Bond          Counsel for Defendant       Retd. DFPD Panel                     Interpreter
      Pejman Vincent Mehdizadeh          G        X            Stephen Jones              X      G                              n/a

 PROCEEDINGS:                   SENTENCING AND JUDGMENT HEARING                             G Contested          X      Non-Evidentiary
                                Day       (if continued from a prior hearing date)
        Refer to Judgment and Probation/Commitment Order; signed copy attached hereto.                      X Refer to separate Judgment Order.
        Imprisonment for Years/months            on each of counts
        Count(s)                                 concurrent/consecutive to count(s)
        Fine of $                                is imposed on each of count(s) concurrent/consecutive.
             Execution/Imposition of sentence as to imprisonment only suspended on count(s)
        Confined in jail-type institution for                                              to be served on consecutive days/weekends
             commencing
        years/months Supervised Release/Probation imposed on count(s)
        consecutive/concurrent to count(s)
        under the usual terms & conditions (see back of Judgment/Commitment Order) and the following additional terms and conditions, under
        the direction of the Probation Office:
             Perform                                           hours of community service.
             Serve                                             in a CCC/CTC.
             Pay             $                                 fine amounts & times determined by P/O.
             Make            $                                 restitution in amounts & times determined by P/O.
             Participate in a program for treatment of narcotic/alcohol addiction.
             Pay any fine imposed by this sentence & that remains unpaid at commencement of community supervision. Comply with
             rules/regulations of ICE, if deported not return to U.S.A. illegally and upon any reentry during period of supervision report to the
             nearest P/O within 72 hours.
             Other conditions:
        Pursuant to Section 5E1.2(e), all fines are waived, including costs of imprisonment & supervision. The Court finds the defendant
        does not have the ability to pay.
                                                 per count, special assessment to the United States for a
        Pay       $                              total of                                                       $
        Imprisonment for months/years            and for a study pursuant to 18 USC
        with results to be furnished to the Court within       days/months                 whereupon the sentence shall be subject to
        modification. This matter is set for further hearing on
        Government's motion, all remaining count(s)/underlying indictment/information, ordered dismissed.
        Defendant informed of right to appeal.
        ORDER sentencing transcript for Sentencing Commission.                   Processed statement of reasons.
        Bond exonerated                       upon surrender                     upon service of
        Execution of sentence is stayed until 12 noon,
        at which time the defendant shall surrender to the designated facility of the Bureau of Prisons, or, if no designation made, to the
        U.S. Marshal.
        Defendant ordered remanded to/released from custody of U.S. Marshal forthwith.
        Issued Remand/Release           #
        Present bond to continue as bond on appeal.                              Appeal bond set at $
        Filed and distributed judgment. ENTERED.
        Other
                                                                                                                            :      18
                                                                                 Initials of Deputy Clerk RS/ST
cc:
 CR-90 (2/09)                            CRIMINAL MINUTES - SENTENCING AND JUDGMENT                                                   Page 1 of 1
